DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/09/202 has been entered.	
Claims Status.
This Office Action is responsive to the amendment filed on 12/09/2021. Claims 11, 2, 4, 5, 7, 8, 10-15, and 17-24 were pending. Claims 12 and 16 have been cancelled.   Claims 1, 7, and 15 have been amended. Claims 1, 2, 4, 5, 7, 8, 10, 11, 13-15, and 17-24 are now pending.  Claims 1, 2, 4, 5, 7, 8, 10, 11, 13-15, and 17-24 are presented for examination. Applicant's arguments have been considered.
Claim Rejections - 35 USC § 112
Claims 1, 7 and 15 are  rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for electrolyte solution containing 100% of 1,2-difluoroethylene carbonate and the fluoro-substituted dialkyl carbonate, does not reasonably provide enablement for an electrolyte solution containing up to 30% of “another solvent’.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to convey the invention commensurate in scope with these claims. 
With respect to enablement, section 2164.08 of the MPEP states:

	“The Federal Circuit has repeatedly held that ‘the specification must teach those skilled 	
	in the art how to make and use the full scope of the claimed invention without undue
	experimentation’. In re Wright, 999 F.2d 1557, 1561, 27 USPQ2d 1510, 1513 (Fed.
	Cir. 1993). The determination of the propriety of a rejection based upon the scope of 
	a claim relative to the scope of the enablement involves two stages of inquiry. The first 
	is to determine how broad the claim is with respect to the disclosure. The entire claim must 	
	be considered. The second inquiry is to determine if one skilled in the art is enabled to 	
	make and use the entire scope of the claimed invention without undue experimentation.”
	
Factors to be considered when determining whether the claimed invention would require undue experimentation are given in MPEP 2164.01 (a).  In re Wands, 858 F. 2d 731, 737; 8 USPQ 2d 1400, 1404 (Fed. Cir. 1988).  Only the relevant factors will be addressed for determining undue experimentation of the presently claimed invention.  The relevant factors are (A) the breadth of the claims; (B) the amount of direction provided by the inventor; (C) the existence of working examples, (D) the level of predictability in the art;  and (E) the quantity of experimentation needed to make or used the invention based on the content of the disclosure.
Factor (A) Breadth of the claims:
The limitation “up at about 30 percent by weight (wt¾) of a non-aqueous solvent other than the 1, 2-difluoroethylene carbonate and the fluoro-substituted dialkyl carbonate.” The Specification does not provide any experimental data about preparation or using such electrolyte solution and as such applicability of such electrolyte for batteries. In addition, it is not clear now if said non-agues solvents are different from 
Factor (B) The amount of direction provided by the inventor.
No guidance is given in the specification for an ordinary artisan how to prepare and use the electrolyte solution containing up at about 30 percent by weight (wt. %) of other and non-aqueous solvent other than the 1,2-difluoroethylene carbonate and the fluoro-substituted dialkyl carbonate.
Factor (C) The existence of working examples:
The Specification does not disclose any experimental examples wherein the electrolyte solution contains up at about 30 percent by weight (wt. %) of other and non-aqueous solvent other than the 1,2-difluoroethylene carbonate and the fluoro-substituted dialkyl carbonate.
Factor (D)  The level of predictability in the art:
As stated above no working examples provided for electrolyte solutions containing up at about 30 percent by weight (wt. %) of other non-aqueous solvent other than the 1,2-difluoroethylene carbonate and the fluoro-substituted dialkyl carbonate. However, it is not clear (hard to predict)  how would behave electrolyte salt and electrolyte solution  containing up to 30% other solvent, especially taking into account miscibility of solvent and solubility of salts in those mixed solvents.
MPEP 2164.03 states: [l]n the field of chemistry generally, there may be times when the well-known unpredictability of chemical reactions (emphasis by Examiner) will alone be enough to create a reasonable doubt as to the... with the scope of protection sought and to support any demands based thereon for proof. 
Therefore undue experimentation is necessary to find working electrolyte solution containing up to 30% of other solvent.  
Factor (E) the quantity of experimentation needed to make or used the invention based on the content of the disclosure.
This factor has been addressed by factors (A)-(C) above
Claims 1, 7 and 15 are   rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Instant claim 1 recites solvents “other than the 1,2-difluoroethylene carbonate and the fluoro-substituted dialkyl carbonate”. At the same time instant Specification discloses a fluoro-substituted linear carbonates as “other solvents (below)

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

As such it is not clear content of said alkyl carbonates can be up to 30% weight or above 70%?
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 2, and 4   are rejected under 35 U.S.C. 103 as being unpatentable over US 2014/0045078 to Eicher (Eicher).
Regarding claims 1,2 and 4Eicher discloses a non-aqueous solvent composition for lithium battery   wherein an electrolyte solvent preferably comprises (among others)  one or more  from  cis-difluoroethylene  carbonate, trans-difluoroethylene carbonate (re claim 4),   2,2,2-tri-fluoroethyl-methyl carbonate, 2,2,2-trifluoroethylfluoromethyl carbonate (para 74).  Eicher also teaches that combination of solvents allow to produce an electrolyte solution of desired temperature range. Therefore, it  would have been obvious to choose combination of difluoroethylene  carbonate with  2,2,2-tri-fluoroethyl-methyl carbonate or  2,2,2-trifluoroethylfluoromethyl carbonate from a finite number of identified, predictable solutions(see list preferred fluorocarbonates  in para 74), i.e., it would have been "obvious to try" said combination  in order to produce the  electrolyte solution of desirable workable temperature range.  See MPEP 2141 (III) Rationale E, KSR v. Teleflex (Supreme Court 2007).
Eicher does not expressly disclose wherein 1,2-difluoroethylene carbonate and a fluorosubstituted dialkyl carbonate have a respective weight ratio of about 1:3 to about 1: 1 or about 3:7 to about 1:1. However, Eicher teaches that the mixture and therefore ratio of the fluorocarbonates in the solvent can affect working temperature of the battery In re Aller, 105 USPQ 233(MPEP 2144.05 (II-A)).
Eicher also does not expressly disclose wherein the solvent composition comprises up at about 30 percent by weight (wt.%) of another, different, non-aqueous solvent in addition to the 1 ,2-difluoroethylene carbonate and the fluoro-substituted dialkyl carbonate.
However,  Eicher  teaches that the electrolyte solution can contain other (different) solvents in addition to the fluorocarbonates, such as of ethylene, carbonate, propylene carbonate, dimethyl carbonate, diethyl carbonate, and methyl ethyl carbonate (para 74).  In addition, Eicher teaches that a content of fluorosubstituted organic compound compounds (including at least one of preferable fluorocarbonates) can be in a range from 0.1 to 100% by weight, therefore the solution can contain from 99.9 to 0 other solvents.  
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to optimize an amount of the different solvent in order to obtain the solution of desired viscosity and workable temperature range, since it has been held that where the general conditions of a claim are disclosed in the prior art, In re Aller, 105 USPQ 233(MPEP 2144.05 (II-A)).
Claim 5 is   rejected under 35 U.S.C. 103 as being unpatentable over US 2014/0045078 to Eicher in view of JP 2007188873 to Ohashi (Ohashi, machine translation)
Regarding claim 5, Eicher discloses the invention as discussed above as applied to claims 1 
nashi teaches a lithium battery  wherein  preferable  electrolyte solvents comprise (among others)   1,2-difluoroethylene carbonate (para 193), 2,2,2-tri-fluoroethyl-methyl carbonate (the same carbonate as disclosed by Eicher), bis(2,2,2-trifluoroethyl) carbonate and 2-fluoroethyl methyl carbonate (para 198), In other word, Eicher clearly teaches that bis(2,2,2-trifluoroethyl) carbonate and 2-fluoroethyl methyl carbonate can be used in combination  with 1,2-difluoroethylene carbonate  as well as  2,2,2-tri-fluoroethyl-methyl carbonate and as such the above mentioned fluorinated alkyl carbonates are mutually replicable. It would have been obvious to one or ordinary skill in the art before the effective filing date of the claimed invention to modify the electrolyte solution  of Eicher by replacement of 2,2,2-tri-fluoroethyl-methyl carbonate or  2,2,2-trifluoroethylfluoromethyl carbonate with  bis(2,2,2-trifluoroethyl) carbonate or  2-fluoroethyl methyl carbonate as taught by Onashi, because the simple substitution of one known element for another is likely to be obvious when predictable results, such as provide a non-aqueous electrolyte secondary battery having a high discharge capacity, high charge / discharge efficiency in the initial stage and in the cycle, excellent cycle characteristics, and suppressed electrode expansion after the cycle (para 170, are achieved. See KSR International Co. v. Teleflex Inc., 550 U.S. __,__, 82 USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, B.).
Response to Arguments
Applicant's arguments regarding rejection of claims 1, 2, 4 and 5 filed 12/09/2021 have been fully considered but they are not persuasive. 
Regarding rejection of claim 1, Applicant argues:

    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale

    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale

However, Applicant argues features which is not claimed. Instant claim 1 does not recite electrolyte salt LiPO2F2.  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Applicant argues: 

    PNG
    media_image4.png
    200
    400
    media_image4.png
    Greyscale

Examiner respectfully disagrees.  Eicher  expressly discloses  preferable  mixtures( para 74,see below):

    PNG
    media_image5.png
    200
    400
    media_image5.png
    Greyscale
  
Therefore Eicher teaches 16 (sixteen) fluorinated and non-fluorinated carbonates. It is appears to be finite number. Therefore it would be logical for one skilled in the art to choose one or more solvent from preferable solvents disclosed by Eicher to find the best combination by routine experimentation. 
Regarding “identifiable and predictable solutions”: Eicher teaches that combination of solvents allow to produce an electrolyte solution of desired temperature 
Moreover, incorporation transitional phrase “consistent off” is not limiting composition of additives because  the solvent composition  may contain up to 30% different solvents including a fluoro-substituted linear dialkyl carbonate, a fluoro-substituted cyclic alkylene carbonate (para 48).
Conclusion
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER USYATINSKY whose telephone number is (571)270-7703.  The examiner can normally be reached on IFP.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Barbara Gilliam can be reached on 5712721330.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/Alexander Usyatinsky/           Primary Examiner, Art Unit 1727